IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,191




EX PARTE RUFUS SITO NANEZ, III, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 4077 IN THE 69th DISTRICT COURT
FROM MOORE COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
aggravated sexual assault and one count of burglary of a habitation.  He was sentenced to life
imprisonment in each count. 
            Applicant contends that he was deprived of his right to appeal because the trial court did not
appoint appellate counsel in a timely manner. 
            The trial court has entered findings of fact and conclusions of law that the allegations of the
Applicant are correct and that relief should be granted.  We find, therefore, that Applicant is entitled
to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 4077
from the 69th Judicial District Court of Moore County.  Applicant is ordered returned to that time
at which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain
a meaningful appeal.  All time limits shall be calculated as if the sentence had been imposed on the
date on which the mandate of this Court issues.  We hold that, should Applicant desire to prosecute
an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30
days after the mandate of this Court issues.
 
Delivered: August 19, 2009
Do Not Publish